
	

116 HR 2229 : First Responders Passport Act of 2019
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2229
		IN THE SENATE OF THE UNITED STATES
		September 25, 2019 Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To waive the passport fees for first responders proceeding abroad to aid a foreign country
			 suffering from a natural disaster.
	
	
 1.Short titleThis Act may be cited as the First Responders Passport Act of 2019. 2.Passports for first responders (a)In generalSubsection (a) of section 1 of the Act of June 4, 1920 (22 U.S.C. 214; 41 Stat. 750; commonly referred to as the Passport Act of 1920), is amended, in the third sentence, by inserting after to attend a funeral or memorial service for such member; the following: at the discretion of the Secretary, from an individual, including a volunteer, who is operating under a contract, grant, or cooperative agreement with the United States Government to proceed abroad within the first 7 days after a natural disaster to aid a foreign country suffering from such natural disaster;.
 (b)ReportNot later than 90 days after the end of the first full fiscal year after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the number of waivers of fees for the execution and issuance of passports to first responders under section 1 of the Act of June 4, 1920, as amended by subsection (a) of this section, for such fiscal year.
 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives September 24, 2019.Cheryl L. Johnson,Clerk
